Citation Nr: 9915276	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-30 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina




THE ISSUES

1.  The propriety of the initial noncompensable rating 
assigned for the service-connected right ankle disorder.  

2.  The propriety of the initial noncompensable rating 
assigned for the service-connected left ankle disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from February 1972 to 
December 1994.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
RO.  

In October 1997, a hearing was held before this Member of the 
Board at the RO.  

In May 1998, the Board remanded the case for additional 
development.  

As noted in the Board's remand, the veteran has claimed 
entitlement to service connection for a bilateral knee 
disorder, bilateral hip disorder and low back disorder as 
secondary to his service-connected residuals of a left foot 
fibroma.  These issues have not been addressed by the RO and, 
thus, are not ripe for appellate consideration.  The issues 
are again referred to the RO for appropriate action.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's right ankle disorder is shown to be likely 
manifested by moderate functional limitation due to pain.  

3.  The veteran's left ankle disorder is shown to be likely 
manifested by moderate functional limitation due to pain.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 10 percent 
rating for the service-connected right ankle disorder have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a including Diagnostic Code 5271 (1998).  

2.  The criteria for the assignment of an initial 10 percent 
rating for the service-connected left ankle disorder have 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a including Diagnostic Code 5271 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the issues on appeal are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  When a veteran 
claims a service-connected disability warrants a higher 
rating, the claim is well grounded.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  The Board further finds that the 
matter has been adequately developed for the purpose of 
appellate review.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's right and left 
ankle disorders.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.


Factual background

The service medical records show that the veteran was treated 
on several occasions for sprains of both ankles in service.  

A VA examination was conducted in February 1995.  The veteran 
complained of bilateral ankle pain with extremes of plantar 
flexion.  He also complained of some instability when walking 
on uneven ground.  An examination of the ankles revealed no 
chronic swelling or deformity.  He had pain to deep palpation 
over the anterior talar fibula ligament, bilaterally.  There 
was no evidence of peroneal tendinitis or weakness.  He had 
very mild lateral instability and a 1-plus anterior drawer 
test bilaterally.  The range of motion was from 10 degrees of 
dorsiflexion to 45 degrees of plantar flexion bilaterally.  
X-ray studies of the ankles were negative.  The diagnosis was 
that of mild lateral ankle instability bilaterally.  

At his October 1997 hearing, the veteran testified that his 
ankles had worsened since he filed his appeal.  He alleged 
that he continually turned his ankles.

In September 1998, another VA examination was conducted.  The 
veteran complained of recurrent twisting of the ankles and 
difficulty ambulating on uneven surfaces.  The veteran had a 
smooth reciprocating heel-toe gait.  There was no evidence of 
antalgia, and he was able to do single leg-toe raise and heel 
rise bilaterally.  There was no evidence of edema or 
fluctuance overlying either his feet or ankles.  There was no 
tenderness to palpation overlying the deltoid as well as the 
lateral ligamentous complex bilaterally, and he demonstrated 
negative anterior drawer.  There was no asymmetry with 
regards to range of motion, medially or laterally to 
varus/valgus stress at the ankle.  His mortis remained locked 
when his ankles were dorsiflexed 90 degrees.  The range of 
motion of the ankles was from 15 degrees dorsiflexion to 25 
degrees plantar flexion.  There was no evidence of crepitance 
with passive range of motion.  The impression was that of no 
objective or historical evidence of functional limitation.  
The examiner noted that the veteran demonstrated a history of 
subjective complaints of ankle pain but that there was no 
objective clinical findings to support it.  It was also 
reported that there was no clinical evidence of ankle 
weakness or instability or ease of fatigability.  The 
examiner ordered standing radiographs.  The x-ray study 
revealed no acute fracture or dislocation.  There was some 
minimal soft tissue swelling, greater along the medial 
malleolus region of the right ankle.  Also, slight soft 
tissue swelling or tendinitis posteriorly could not be 
excluded.  The radiologist reported that any degenerative 
changes appeared minimal.  Further, the radiologist noted 
that slight soft tissue swelling or minimal inflammation or 
soft tissue injury could not be excluded.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

The standardized range of motion for the ankle is plantar 
flexion to 45 degrees and dorsiflexion to 20 degrees.  
38 C.F.R. § 4.71, Plate II.  Moderate limitation of ankle 
motion is rated 10 percent disabling.  Marked limitation of 
ankle motion is rated 20 percent disabling.  38 C.F.R. 
§§ 4.71, 4.71a including Diagnostic Code 5271.  An evaluation 
greater than 20 percent requires ankylosis of the ankle.  38 
C.F.R. § 4.71a including Diagnostic Code 5270.

The two VA medical examination reports show some limitation 
of motion of the ankles.  The February 1995 examination 
showed only 10 degrees of dorsiflexion but normal plantar 
flexion, and the September 1998 examination showed only 15 
degrees of dorsiflexion and 25 degrees of plantar flexion.  
The Board also notes that the veteran has complained of ankle 
pain which was elicited with palpation at the 1995 
examination.  Further, the veteran has complained of 
recurrent twisting of the ankles suggesting potential 
weakness of the joints.  Indeed, instability was reported at 
the 1995 VA examination.  Although there was no clinical 
documentation of functional loss due to pain or weakness, 
fatigability or incoordination of the ankles, the Board finds 
that, given the veteran's complaints, the disability picture 
is consistent with moderate functional loss of each ankle due 
to pain.  That is, when considering the provisions of 
38 C.F.R. § 4.40 regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint, the criteria 
for a 10 percent rating pursuant to 38 C.F.R. § 4.71a 
including Diagnostic Code 5271, have been met for each ankle.  
See DeLuca v Brown, 8 Vet. App. 202 (1995).  

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disorders as 
prescribed by the United States Court of Veterans Appeals in 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
At no time since service, however, has the veteran's right 
and left ankle disorders been more than moderately disabling.  
Thus, the preponderance of the evidence is against an initial 
rating higher than 10 percent.  



ORDER

An initial rating of 10 percent for the service-connected 
right ankle disorder is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

An initial rating of 10 percent for the service-connected 
left ankle disorder is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

